UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Sabuwh Muhammad,                                                           11/21/2019

                                 Plaintiff,
                                                              1:19-cv-07638 (SDA)
                    -against-
                                                              ORDER
 Andrew Saul,

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of a motion to dismiss Plaintiff’s Complaint filed by

the Commissioner on November 20, 2019. (See ECF No. 14.) The pro se Plaintiff shall respond

to the Commissioner’s motion no later than December 20, 2019. The Commissioner shall reply

no later than January 8, 2020.

       As set forth in Judge Aaron’s Individual Practices, a pro se party must mail all filings and

communications with the Court to the Pro Se Intake Unit located at 500 Pearl Street, Room 200,

New York, NY 10007. A pro se party may not call Chambers or send any document or filing directly

to Chambers. Submissions requiring immediate attention should be hand-delivered to the Pro Se

Intake Unit.

       In addition, the Court strongly encourages pro se Plaintiff to consult a legal clinic opened

in this District to assist people who are parties in civil cases and do not have lawyers. The Clinic

is run by a private organization called the New York Legal Assistance Group; it is not part of, or

run by, the Court (and, among other things, therefore cannot accept filings on behalf of the Court,

which must still be made by any pro se party through the Pro Se Intake Unit). The Clinic is located
in the Thurgood Marshall United States Courthouse, 40 Centre Street, New York, New York, in

Room LL-22, which is just inside the Pearl Street entrance to that Courthouse. The Clinic is open

on weekdays from 10 a.m. to 4 p.m., except on days when the Court is closed. The Clinic will be

able to provide pro se Plaintiff with basic information about the legal process. A party without

legal representation can make an appointment in person or by calling 212-659-6190.

       Chambers will mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              November 21, 2019

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge




                                                2
                                     Since 1990, NYLAG has provided free civil legal services
                                     to New Yorkers who cannot afford private attorneys.



    Free Legal Assistance for Self-Represented
      Civil Litigants in Federal District Court
           in Manhattan and White Plains
The NYLAG Legal Clinic for Pro Se
Litigants in the Southern District of New
York is a free legal clinic staffed by
attorneys and paralegals to assist those who                    Thurgood Marshall
are representing themselves or planning to                      United States Courthouse
represent themselves in civil lawsuits in the                   Room LL22
Southern District of New York. The clinic,                      40 Centre Street
which is not part of or run by the court,                       New York, NY 10007
assists litigants with federal civil cases                      (212) 659 6190
including cases involving civil rights,
employment discrimination, labor law,                           Open weekdays
social security benefits, foreclosure and tax.                  10 a.m. - 4 p.m.
The clinic cannot assist individuals while                      Closed on federal and court holidays
they are incarcerated, except in connection
with court ordered settlement efforts, but                           ——————————————
can provide assistance to litigants once they
are released from custody.
                                                                The Hon. Charles L. Brieant Jr.
To make an appointment for a                                    Federal Building and Courthouse
consultation, call (212) 659-6190 or come                       300 Quarropas St
by either clinic during office hours. Please                    White Plains, NY 10601
note that a government-issued photo ID is                       (212) 659 6190
required to enter either building.
                                                                           Open Wednesday
The clinic offers in-person                                                  12 p.m. - 4 p.m.
appointments only. The clinic does                                 Closed on federal and court holidays
not offer assistance over the phone
or by email.




Disclaimer: The information contained herein is for informational purposes only and is not legal
advice or a substitute for legal counsel, nor does it constitute advertising or a solicitation.
